People v Hodge (2015 NY Slip Op 00964)





People v Hodge


2015 NY Slip Op 00964


Decided on February 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2015

Acosta, J.P., Renwick, Feinman, Clark, Kapnick, JJ.


14147 1792/11

[*1] The People of the State of New York, Respondent,
vJackie Hodge, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jan Hoth of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila L. Bautista of counsel), for respondent.

Judgment, Supreme Court, New York County (Jill Konviser, J.), rendered May 31, 2012, convicting defendant, after a jury trial, of bail jumping in the second degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348 [2007]). Contrary to defendant's argument, the People were not required to establish any culpable mental state (see People v Thomas, 287 AD2d 324 [1st Dept 2001], lv denied 97 NY2d 709 [2002]; see also People v Eiffel, 81 NY2d 480, 483 [1993]). Accordingly, the court properly charged the jury on the elements of bail jumping in the second degree without specifying any required mental state, tracking the applicable section of the Criminal Jury Instructions (see Penal Law § 215.56; see also People v Diaz, 105 AD3d 652 [1st Dept 2013], lv denied 21 NY3d
1015 [2013]). Insofar as People v Simpkins (174 AD2d 341 [1st Dept 1991], lv denied 78 NY2d 1015) is to the contrary, it should not be followed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 5, 2015
CLERK